DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-6, 8-18, and 20 are allowed.
Regarding claim 1, the prior art of record does not disclose alone or in combination:
A method for switching a thyristor bridge of an electrical converter, the thyristor bridge being connected to at least one DC link and comprising at least one phase leg for each output phase of the electrical converter and each phase leg being composed of two series-connected thyristor arms, wherein the thyristor arms of the thyristor bridge are cyclically switched by the method comprising: determining an upper bound for a firing angle of the thyristor bridge, wherein the upper bound is determined from voltage and current measurements; determining the firing angle for the thyristor bridge, which firing angle determines a switching time of the thyristor arms, wherein the firing angle is determined, such that it is less or equal to the upper bound; wherein the upper bound for the firing angle is determined, such that the upper bound together with a time window, which is at least a sum of a commutation time window and a recovery time window of a thyristor arm of the thyristor arms, is less or equal to 180° and that the time window is less or equal 360° divided by a number of cyclically switched thyristor arms, wherein the firing angle is determined based on model predictive control, by: receiving a reference for a DC link current and/or a drive torque; predicting future states of the electrical converter as a function of future inputs with a mathematical model of the electrical converter, wherein the future inputs comprise future firing angles of the thyristor arm; determining the firing angle by minimizing an objective function, which is a function of the reference, the future states and/or the future inputs.

Regarding claim 12, the prior art of record does not disclose alone or in combination:
A controller for an electrical converter, wherein the controller is adapted for switching a thyristor bridge of the electrical converter, the thyristor bridge being connected to at least one DC link and comprising at least one phase leg for each output phase of the electrical converter and each phase leg being composed of two series-connected thyristor arms, wherein the thyristor arms of the thyristor bridge are cyclically switched by the controller operable to: determine an upper bound for a firing angle of the thyristor bridge, wherein the upper bound is determined from voltage and current measurements; determine the firing angle for the thyristor bridge, which firing angle determines a switching time of the thyristor arms, wherein the firing angle is determined, such that it is less or equal to the upper bound: wherein the upper bound for the firing angle is determined, such that the upper bound together with a time window, which is at least a sum of a commutation time window and a recovery time window of a thyristor arm of the thyristor arms, is less or equal to 180° and that the time window is less or equal 360° divided by  a number of cyclically switched thyristor arms, 4Serial No. 16/598,178Response to Non-Final Office Action wherein the firing angle is determined based on model predictive control, by: receiving a reference for a DC link current and/or a drive torque; predicting future states of the electrical converter as a function of future inputs with a mathematical model of the electrical converter, wherein the future inputs comprise future firing angles of the thyristor arm; determining the firing angle by minimizing an objective function, which is a function of the reference, the future states and/or the future inputs.


Regarding claims 1 and 12, the prior art of record does not disclose alone or in combination:
A controller for an electrical converter, wherein the controller is adapted for switching a thyristor bridge of the electrical converter, the thyristor bridge being connected to at least one DC link and comprising at least one phase leg for each output phase of the electrical converter and each phase leg being composed of two series-connected thyristor arms, wherein the thyristor arms of the thyristor bridge are cyclically switched by the controller operable to: determine an upper bound for a firing angle of the thyristor bridge, wherein the upper bound is determined from voltage and current measurements; determine the firing angle for the thyristor bridge, which firing angle determines a switching time of the thyristor arms, wherein the firing angle is determined, such that it is less or equal to the upper bound: wherein the upper bound for the firing angle is determined, such that the upper bound together with a time window, which is at least a sum of a commutation time window and a recovery time window of a thyristor arm of the thyristor arms, is less or equal to 180° and that the time window is less or equal 360° divided by  a number of cyclically switched thyristor arms, 4Serial No. 16/598,178Response to Non-Final Office Action wherein the firing angle is determined based on model predictive control, by: receiving a reference for a DC link current and/or a drive torque; predicting future states of the electrical converter as a function of future inputs with a mathematical model of the electrical converter, wherein the future inputs comprise future firing angles of the thyristor arm; determining the firing angle by minimizing an objective function, which is a function of the reference, the future states and/or the future inputs.





Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.S.L./Examiner, Art Unit 2846